DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200150490 A1 to Mizuno et al.
Regarding Claim 1.  Mizuno discloses a transparent display panel, wherein the transparent display panel comprises: a first transparent substrate (Fig. 21 substrate 10), a second transparent substrate disposed opposite to the first transparent substrate (Fig. 21 substrate 20), a backlight module disposed below the first transparent substrate (Fig. 21 light emitting device 31, on a lateral surface of both substrates, thus below the first substrate when rotated accordingly), 
Regarding Claim 10.  Mizuno discloses An electronic equipment, wherein the electronic equipment comprises a transparent display panel, and the transparent display panel comprises: a first transparent substrate (Fig. 21 substrate 10), a second transparent substrate disposed opposite to the first transparent substrate (Fig. 21 substrate 20), a backlight module disposed below the first transparent substrate (Fig. 21 light emitting device 31, on a lateral surface of both substrates, thus below the first substrate when rotated accordingly), and a liquid crystal layer disposed between the first transparent substrate and the second transparent substrate (Fig. 7 liquid crystal layer 50), wherein the liquid crystal layer is a polymer dispersed liquid crystal layer (See para 61); the backlight module comprises a lateral light source (As shown in Fig. 21), and the lateral light source comprises a plurality of color backlight units (See Fig. 2 luminous body 34R, luminous body 34G and luminous body 34B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to claim 1 in view of US 20170167703 A1 to Cok.
Regarding Claim 2.  As stated above Mizuno discloses all the limitations of base claim 1.
Mizuno does not specifically disclose that each of the color backlight units comprises a plurality of micro light emitting diodes.
However, Cok discloses of the color backlight units comprises a plurality of micro light emitting diodes (para 39) for improving the uniformity of light emission, increasing flexibility, and reducing power use (para 39).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filed date to include that each of the color backlight units comprises a plurality of micro light emitting diodes.
Regarding Claim 3.  Mizuno further discloses that any three adjacent color backlight units are respectively a red light emitting diode, a green light emitting diode, and a blue light emitting diode (See Fig. 2).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to claim 1 in view of US 20190361272 A1 to Yang et al.
Regarding Claim 4.  As stated above Mizuno discloses all the limitations of base claim 1.
Mizuno further discloses that the liquid crystal layer comprises a polymer and a plurality of liquid crystal molecules dispersed evenly in the polymer (See for example Fig. 7)
Mizuno does not specifically disclose that the plurality of liquid crystal molecules are in a first state or in a second state; wherein when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate.
However, Yang discloses the plurality of liquid crystal molecules are in a first state or in a second state; wherein when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate (para 57).  Wherein the court has held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filed date to include that the plurality of liquid crystal molecules are in a first state or in a second state; wherein when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate.
Regarding Claim 5.  Mizuno further discloses the transparent display panel comprises a plurality of driving electrodes, and the driving electrodes are respectively located on surfaces of the first transparent substrate and the second transparent substrate adjacent to the liquid crystal layer (See Fig. 7 pixel electrode 16 and common electrode 22); and Yang further discloses when a driving voltage is applied to the driving electrodes, the plurality of liquid crystal molecules are in the first state, and when voltages on two ends of the driving electrodes are zero, the plurality of liquid crystal molecules are in the second state (para 57). 
Regarding Claim 6.  Mizuno does not specifically disclose that an included angle between a light exit surface of the color backlight units and the first transparent substrate is a first included angle, and the first included angle is an obtuse angle, and wherein an included angle between the light exit surface of the color backlight units and the second transparent substrate is a second included angle, and the second included angle is an acute angle. 
However, Mizuno discloses a reflector withn an included angle between a light exit surface of the reflector and the first transparent substrate is a first included angle, and the first 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filed date to include that an included angle between a light exit surface of the color backlight units and the first transparent substrate is a first included angle, and the first included angle is an obtuse angle, and wherein an included angle between the light exit surface of the color backlight units and the second transparent substrate is a second included angle, and the second included angle is an acute angle.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871